UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5158


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARL JAMES BOLTZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00187-F-1)


Submitted:    September 28, 2009            Decided:   December 8, 2009


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl        James     Boltz     appeals        his      twenty-four-month

sentence     imposed     on     revocation       of    supervised       release.        We

affirm.

           On appeal, Boltz argues that the sentence imposed is

plainly    unreasonable         because    the        district    court     failed      to

consider whether community-based drug treatment programs would

have   provided       Boltz    with    needed    treatment.         Boltz       does   not

challenge the district court’s decision to revoke his supervised

release or its guidelines calculations.                   The Government responds

that the district court’s sentence is not unreasonable.

           In United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.   2006),     we    held     that     “revocation       sentences       should      be

reviewed to determine whether they are ‘plainly unreasonable’

with   regard     to    those    [18     U.S.C.]       § 3553(a)       (2006)    factors

applicable       to     supervised        release        revocation        sentences.”

Although   the     district      court    must    consider       the    Chapter    Seven

policy statements and the applicable requirements of 18 U.S.C.

§§ 3553(a),      3583(e)      (2006),     “the    court    ultimately       has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”                      Crudup, 461 F.3d at

439    (internal       quotation       marks     and     citation       omitted).        A

sentencing court must provide a “statement of reasons for the

sentence imposed,” United States v. Moulden, 478 F.3d 652, 657

                                           2
(4th Cir. 2007) (probation revocation), but the court need not

“robotically           tick    through       §    3553(a)’s       every    subsection,”         or

“explicitly         discuss      every       §    3553(a)    factor       on   the      record.”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

              Our review of the record in this case convinces us

that the district court adequately explained its reasons for the

sentencing and we find that the sentence is neither procedurally

nor substantively unreasonable.                        See United States v. Finley,

531   F.3d    288,       297    (4th      Cir.     2008)    (applying      Gall        v.   United

States,      552       U.S.    38,    ___,       128   S.   Ct.    586,    597    (2007),        in

reviewing          a     sentence         to      determine        if     it     is         plainly

unreasonable).

              We       therefore      affirm       Boltz’s    sentence.           We    dispense

with oral argument because the facts and legal contentions are

adequately         presented         in   the     materials       before    the    court       and

argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                  3